Citation Nr: 1616049	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-39 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 9, 2012 for coronary artery disease (CAD), and in excess of 30 percent thereafter on a schedular basis.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 9, 2012 for coronary artery disease (CAD), and in excess of 30 percent thereafter on an extraschedular basis.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.

4.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1967 to November 1970 and in the Army from December 1990 to April 1991, as well as in the Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD and a hiatal hernia, as well as a June 2011 decision which granted service connection for CAD at 10 percent.  An interim (October 2012 ) rating decision increased the rating for the CAD to 30 percent effective August 9, 2012.  As the award of 30 percent for CAD was less than the maximum available benefit, the claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1992).

The Board notes that the Veteran after submitting his Notice of Disagreement regarding his initial rating for CAD but never actually received a Statement of the Case (SOC) regarding his initial rating and therefore never perfected the appeal by submitting a VA Form 9 Substantive appeal.  The Veteran, however, was informed that the issue was already on appeal during a March 2015 phone call to the Regional Office in Cleveland, and he subsequently testified as to his CAD symptoms during  his February 2016 hearing.  Therefore, the Board will consider the issue of an increased initial rating for CAD as currently before it.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

While the Veteran originally only submitted a claim for PTSD, VA medical records, as well as private treatment records note diagnoses of major depressive disorder and symptoms of anxiety.  Thus the Board has recharacterized the issue of PTSD more broadly in terms of entitlement to service connection for "an acquired psychiatric disorder, to include PTSD, major depressive disorder, and generalized anxiety disorder" as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also notes that while the Veteran originally submitted a claim for service connection for a hiatal hernia, the Board has expanded the issue to one of "a gastrointestinal disorder, to include hiatal hernia."  Id.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran submitted a claim for TDIU.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This record in this matter consists solely of electronic claims files and has been reviewed.  

The issues of service connection for an acquired psychiatric disorder, service connection for a gastrointestinal disorder, entitlement to an increased initial rating for CAD on an extraschedular basis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Ejection fraction was determined by multiple clinicians to be a more accurate reflection of the Veteran's cardiac condition than METs, due to the Veteran's various comorbid diseases.

2.  Prior to August 9, 2012, the Veteran displayed normal left ventricular wall thickness with no cardiac hypertrophy or dilation; and ejection fraction greater than 50 percent, and not more than one episode of acute congestive heart failure in the past year. 

3.  From August 9, 2012, the Veteran's CAD was manifested by cardiac hypertrophy or dilatation, as well as dyspnea, fatigue, angina, dizziness and syncope, and an ejection fraction of greater than 50 percent; but no more one episode of acute congestive heart failure in the past year.  


CONCLUSIONS OF LAW

1.  Prior to August 9, 2012, the criteria for an increased rating in excess of 10 percent for CAD on a schedular basis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2015).

2.  From August 9, 2012, the criteria for an increased rating in excess of 30 percent for CAD on a schedular basis have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In February 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection.  Service connection for CAD was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher ratings.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has been medically evaluated multiple times in conjunction with his claims for an increased rating.  The VA examination reports from October 2011, October 2012, December 2013, and April 2015, taken together reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in February 2016.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's symptoms, contentions and treatment history.  Based on this testimony, the Veteran's claim is being evaluated further to determine whether extraschedular consideration is warranted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

Analysis- Increased Rating for CAD on a Schedular Basis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO has staged the ratings in accordance with Fenderson and the Board will determine whether additional staged ratings are warranted. 

The Veteran's CAD is assigned a rating under Diagnostic Code 7005.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease. 

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  Id.  A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

In the instant case, August 2006 private treatment records show an ejection fraction of 59%.  

March 2007 private treatment records show the Veteran had overall ejection fraction of 55%.

In February 2008, private treatment records show that the Veteran had an estimated workload of 10.1 of METS.  Images revealed normal myocardial systolic thickening in all regions with a computed left ventricular ejection fraction of 60%.  Left ventricular function was normal and exercise capacity was normal.  

In June 2009, the Veteran had an ejection fraction of 58%.

December 2010 records show the Veteran's ejection fraction at 60% and a stress test showed 1.7 METs. 

August 2011 records show an ejection fraction of approximately 60%.

An October 2011 VA examination showed that the Veteran last had a myocardial infarction in 1997.  The examiner noted chronic congestive heart failure, but only noted one specific incident where the Veteran was hospitalized in August 201l.  The Veteran had severe chest pain and dyspnea, which the examiner stated was chronic congestive heart failure and coronary ischemia.  There was no cardiac hypertrophy or dilation.  The examiner noted that the Veteran reported symptoms of dyspnea, fatigue, angina, dizziness, and syncope at 1-3 METs based on the December 2010 stress test.  The examiner noted that the Veteran had hypertension present since 1997 and opined that the Veteran's METs were more important that the normal ejection fraction and that the Veteran's low and abnormal METS were due to diastolic dysfunction.

An October 2011 VA opinion in contrast noted that the Veteran has a history of hypertension since 1997 which would be the much more likely cause for diastolic dysfunction if diastolic dysfunction was present, but that the Veteran had an echocardiogram done in December 2010 which made no mention of the presence of diastolic dysfunction.  The clinician opined if that the Veteran did have diastolic dysfunction it would be much more likely to be due to his long history of hypertension rather than his ischemic heart disease and that given his history of myocardial infarction, that in the instant case, the Veteran's normal left ventricular ejection fraction was a better indicator of his current cardiac status then his METs including the 1.7 level in December 2010, because his METs level is affected by co-morbidities including tobacco abuse and peripheral arterial disease with bilateral leg claudication.

In April 2012, the Veteran was noted to have had ejection fraction of 55-60% after a left heart catheterization.  Testing showed that his left ventricular chamber size and thickness was normal.  

An August 9, 2012 Disability Benefit Questionnaire filled out by the Veteran's private clinician noted the Veteran's ejection fraction of 60% in April 2012 and noted the December 2010 METs test, but did not provide a new METs estimation.  The clinician noted that the Veteran did not have congestive heart failure.  The clinician stated the Veteran had cardiac hypertrophy or dilation.  

In October 2012, the Veteran was afforded a VA examination.  The examiner noted the Veteran did not have congestive heart failure.  The Veteran displayed symptoms of dyspnea, fatigue, angina, and dizziness.  The examiner noted the lowest level of activity at which the Veteran reported symptoms was at 5 to 7 METs.  The examiner noted the Veteran was not able to do physical labor jobs.  The examiner opined that the METs level on the stress test prior (December 2010) was less indicative of cardiac function than ejection fraction in the Veteran because his tolerance to activity was also limited by comorbid conditions such as aortic and peripheral vascular disease, as well as claudication symptoms which affect exercise.  The examiner noted that the Veteran confirmed that yardwork or moving the lawn caused symptoms in line with the estimated 5-7 METs level, which was accurate and consistent with his ventricular function readings as well.  

In October 2012, the Veteran was assigned a 30 percent rating effective August 9, 2012 based on his showing of hypertrophy on the August 2012 DBQ.

In December 2013, the Veteran was afforded a VA examination.  The examiner noted the Veteran did not have congestive heart failure.  The examiner noted that the lowest METs level at which the Veteran reported symptoms was 5-7 METs and that the Veteran had easy fatigability and headaches.  The examiner noted the Veteran was unable to do manual work without early fatigue.  

Later that month testing showed ejection fraction of 74% and METs of 8.2.  

The Veteran was afforded another VA examination in April 2015.  The examiner noted the Veteran did not have congestive heart failure, cardiac hypertrophy, or cardiac dilation.  The examiner noted that the lowest METs level at which the Veteran reported symptoms during the examination upon interview was at greater than 3-5 METs, but the examiner also noted this was not based solely on the Veteran's coronary artery disease as the Veteran had co-morbidities affecting his MET level including peripheral vascular disease, COPD, hypertension, and diabetes.  Therefore, the examiner opined that ejection fraction was the best indicator of the Veteran's current cardiac function status.  

In August 2015, the Veteran also had an echocardiogram.  There was normal global and regional left ventricular systolic function.  The estimated ejection fraction was 60-65%.  There was mild dilatation of the aortic root.  Compared to the prior report from April 2012, there was no clinically significant finding.  

In his February 2016 hearing the Veteran stated that in regard to household chores, stairs, and recreational activities, he did not have much trouble with the heart pain but would become out of breathe.  He stated he would rest, but then go back to what he was doing.  He also stated he had 19 stents placed to help his heart.  He noted he had trouble with his legs, but that was also attributed to his diabetes.  He said his doctor told him not to pull things, and that he used to chop wood, but no longer can do so, and that he no longer can mow the lawn.  

Prior to August 9, 2012, the date of the disability benefit questionnaire noting the Veteran had cardiac hypertrophy or dilation, the Board finds that a greater than 10 percent disability is not warranted.  No prior VA examinations or treatment records show any cardiac hypertrophy of dilation, and as will be explained below, the Veteran's MET readings in December 2010 were deemed inaccurate by multiple clinicians and therefore are not probative.  Thus a 30 percent disability rating or higher cannot be assigned for the period prior to August 9, 2012.

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating at any time during the appeal period, including the period from August 9, 2012 onwards.  As noted above, all the examiners except one found that METs were not a reliable indicator of the Veteran's cardiac function status, given his other comorbid diseases, and that therefore, ejection fraction was a more reliable indicator.  No ejection fraction readings were at 50 percent or below.  In order to have a rating of 60 or 100 percent, a Veteran must have left ventricular dysfunction with ejection fraction of 50 percent or lower, or more than one episode of acute congestive heart failure in the past year.  While the one examiner stated that the Veteran had chronic congestive heart failure, he cited only one specific event of heart failure and no other VA examiners or medical records indicate that the Veteran had heart failure during the appeal period, and in fact specifically noted he did not.  Therefore, that one statement of chronic heart failure is considered to not be reflective of the Veteran's overall state during the appeal period, if even found probative.  Therefore, the Board finds that an increased rating in excess of 30 percent for CAD is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran has indicated that his CAD is worse than his current rating.  While the Veteran is competent to testify to the presence of certain symptoms, such as shortness of breath or fatigue, at certain levels of exertion, the Veteran is not competent to opine as to whether left ventricular dysfunction is present or the level of his ejection fraction, as confirmation of these symptoms and an opinion on which measurement, METs or ejection fraction, is a more appropriate indicator of cardiac condition requires precise medical testing or a medical opinion by a clinician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of the Veteran's CAD must be determined based on the medical evidence of record, including the clinicians' findings that ejection fraction is the best indicator of cardiac function status in the Veteran.

No additional higher or alternative ratings under different Diagnostic Codes for the periods on appeal are warranted in the instant case, as the Veteran's service connected disability has consistently been characterized as CAD.  38 C.F.R. 
§ 4.104, Diagnostic Codes 7000-7123.  The Veteran has a history of myocardial infarction, prior to the appeal period.  However, the rating criteria for myocardial infarctions are the same as those used to rate CAD.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  Therefore, an increased rating in excess of 30 percent under Diagnostic Code 7006 for myocardial infarction is not warranted for the same reasons that an increased rating for CAD is not warranted.

The VA examiners and private clinicians noted no history of arrhythmia, hypertensive heart disease, valvular heart disease, infectious heart disease, congestive heart failure (other than the one examiner discounted above), or other heart conditions.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  The Board notes that the Veteran has been diagnosed with hypertension; however, this condition is not service-connected and has specifically been noted to be a separate disability from the Veteran's CAD in the medical records.  See e.g., October 2011 VA opinion.  

All potentially applicable Diagnostic Codes have been considered for schedular evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against ratings in excess of 10 percent for the Veteran's CAD prior to August 9, 2012, and in excess of 30 percent thereafter on a scheudular basis.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  Further, staged ratings are not warranted as the Veteran's symptomatology has been relatively stable throughout the period on appeal.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 21 Vet. App. 505.  For these reasons, the claim is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to August 9, 2012 for coronary artery disease (CAD) on a schedular basis, is denied.

Entitlement to an initial rating in excess of 30 percent from August 9, 2012 for coronary artery disease (CAD) on a schedular basis, is denied.


REMAND

First, as noted above, the Veteran contends that he has had 19 stents placed due to his CAD, and thus he deserves extraschedular consideration of his CAD.  See February 2016 hearing.  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2015)

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the increased rating claim.

Thus, given the Veteran's claims regarding his stents and accompanying hospitalization reasonably raises the possibility that the Veteran's assigned rating may not completely account for his individual circumstances the Board refers the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b) (2015), and the claim for extraschedular consideration of CAD should then be adjudicated.

Next, the Veteran essentially contends that his acquired psychiatric disorder was caused in service.  
While the April 2015 examination provided an opinion on the Veteran's claimed PTSD, it did not state whether the Veteran had any other psychiatric disorder that was as likely as not related to service, despite noting the Veteran had major depressive disorder.  Other treatment records also confirm anxiety, and the Veteran's service treatment records note symptoms including nervousness and depression.  Therefore, upon remand, a new examination addressing other acquired psychiatric disorders of record should be conducted in order to determine their nature and etiology.  

Next, the Veteran contends that his gastrointestinal disorder was incurred in service, including during his Reserve service.

Service treatment records from active duty include notations that the Veteran underwent a Nissen fundoplication in April 1994, and notations of chronic stomach pain in October 1997 with a note that the Veteran had had a Nissen fundoplication for severe esophageal reflux.  An October 1995 Report of Medical examination noted the Veteran had a second gastrointestinal surgery in 1995.  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).  

Personnel records have not been obtained and thus should be obtained in order to verify whether the Veteran was on ACDUTRA or in ACDUTRA at the times when he displayed stomach symptoms, including April 1994 and October 1997.  Finally, while a finding was made in May 2007 of the unavailability of service treatment records, especially given that the Veteran responded that he was still in the Reserve at that point in time, and it was later found that a letter was sent only to one of his Reserve battalions where he had not served the whole time, another search should be conducted.  See October 2007 Report of Contact.  
Next, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran has a current gastrointestinal disorder, and service treatment records from active duty include notations in the June 1968 service treatment record of gastric hypersensitivity, and complaints of acid indigestion.  The Veteran also had gastrointestinal issues during Reserve service as noted above.  Furthermore, the Veteran and his wife testified at his hearing that he self-medicated stomach problems with milk of magnesia since the 1970s.  Therefore, upon remand, outstanding private treatment records should be obtained, and the Veteran should be afforded a VA examination to determine whether his gastrointestinal disorder was incurred during a period of active duty, ACDUTRA, or INACDUTRA.  

Finally, after the above is completed, the Veteran's claim for TDIU should be readjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Submit the issue of an extraschedular rating for CAD to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b) (2015).  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

2.  Contact the National Personnel Records Center, the Records Management Center and/or any other necessary agency, for any outstanding personnel and service treatment records from the Veteran's Reserve service.  

3.  Set forth in a clear memorandum all periods of the Veteran's ACDUTRA and INACDUTRA service and associate this memorandum with the electronic claims folder. 

All development efforts and/or any negative response should be in writing, and associated with the claims folder.  If these records are not available, or a memorandum cannot be provided, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the appellant and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

4.  Obtain any outstanding private treatment records, including from Dr. K.E.N. of Riverside General & Vascular Surgery from the Veteran's April 1994 Nissen Fundoplication, as well as from Dr. B. who treated the Veteran in the 1970s.  See February 2016 hearing.  
5.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Identify any current psychiatric diagnosis of record.  Based on a review of the record and examination of the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any acquired psychiatric disorder, to include major depressive disorder and anxiety  is attributable to service, including any period of ACDUTRU, specifying whether the disorder:

(A) is the result of an injury or disease incurred in or aggravated by a period of active duty including service from in the Navy from February 1967 to November 1970 and in the Army from December 1990 to April 1991; or 

(B) is the result of disease incurred in or aggravated by a period of active duty for training (ACDUTRA). 

Review of the whole file is required; however, attention is invited to March 1969 service treatment records showing shakes, being "nervous," tremulousness, feelings of despondency, and depression. 

Aggravation means a permanent worsening of the condition beyond its natural progression.

6.  Schedule the Veteran for an examination to determine the nature and etiology of his gastrointestinal disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Based on a review of the record and examination of the appellant, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the appellant's gastrointestinal disorder is attributable to service, including any period of ACDUTRA or INACDUTRA, specifying whether the disorder:

(A) is the result of an injury or disease incurred in or aggravated by a period of active duty including service from in the Navy from February 1967 to November 1970 and the Army from December 1990 to April 1991;
(B) is the result of an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or 

(C) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

In doing so, the examiner's attention is invited to:

(i) June 1968 service treatment record notes of gastric hypersensitivity, and complaints of acid indigestion; and





(ii) Reserve records showing that the Veteran underwent a Nissen fundoplication in April 1994, and notations of chronic stomach pain in October 1997.

Aggravation means a permanent worsening of the condition beyond its natural progression.

The examiners are asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, including for extraschedular consideration of his CAD, and his claim for TDIU.  If action remains adverse to the appellant, provide the appellant with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


